Exhibit 10.2

 

November 2, 2020

 

MICT, Inc.

28 West Grand Avenue, Suite 3

Montvale, New Jersey 07645

Attention: Darren Mercer

   Chief Executive Officer and President

 

Dear Mr. Mercer:

 

This letter (the “Agreement”) constitutes the agreement between A.G.P./Alliance
Global Partners, as lead placement agent (“A.G.P.” or the “Placement Agent”),
and MICT, Inc., a company organized under the laws of the state of Delaware (the
“Company”), that the Placement Agent shall serve as the placement agent for the
Company, on a “reasonable best efforts” basis, in connection with the proposed
placement (the “Placement”) of (i) shares of common stock, par value, $0.001 per
share (the “Shares”) and (ii) accompanying warrants to purchase 0.8 share of
common stock per Share (the “Warrants”). The Shares shall be sold in units of
one Share and one Warrant (the “Units” and together with the Shares and
Warrants, the “Securities”). The Securities actually placed by the Placement
Agent are referred to herein as the “Placement Agent Securities.” The Placement
Agent Securities shall be offered and sold under the Company’s registration
statement on Form S-3 (File No. 333-248602) (the “Registration Statement”). The
documents executed and delivered by the Company and the Purchasers (as defined
below), as applicable, in connection with the Placement, including, without
limitation, a securities purchase agreement (the “Purchase Agreement”) and
Warrant certificates, shall be collectively referred to herein as the
“Transaction Documents.”

 

The Units shall be sold to the Purchasers for a purchase price of $2.50 per
Unit. The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Placement. 

 

The terms of the Placement shall be mutually agreed upon by the Company and the
purchasers listed in the Purchase Agreement (each, a “Purchaser” and
collectively, the “Purchasers”), and nothing herein shall imply that the
Placement Agent would have the power or authority to bind the Company or any
Purchaser, or shall imply that the Company has an obligation to issue any
Securities or complete the Placement. The Company expressly acknowledges and
agrees that the Placement Agent’s obligations hereunder are on a reasonable best
efforts basis only and that the execution of this Agreement does not constitute
a commitment by the Placement Agent to purchase the Securities and does not
ensure the successful placement of the Securities or any portion thereof or the
success of the Placement Agent with respect to securing any other financing on
behalf of the Company. Certain affiliates of the Placement Agent may participate
in the Placement by purchasing some of the Placement Agent Securities. In
addition, certain additional purchasers with pre-existing relationships with the
Company (the “Pre Existing Investors”) may participate in the Placement by
purchasing Securities. The sale of Placement Agent Securities to any Purchaser
will be evidenced by the Purchase Agreement between the Company and such
Purchaser, in a form reasonably acceptable to the Company and the Purchaser.
Capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, officers of the Company will be available to answer inquiries from
prospective Purchasers.

 

SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A. Representations of the Company. With respect to the Placement Agent
Securities, each of the representations and warranties and covenants made by the
Company to the Purchasers in the Purchase Agreement in connection with the
Placement, is hereby incorporated herein by reference into this Agreement (as
though fully restated herein) and is, as of the date of this Agreement and as of
the Closing Date, hereby made to, and in favor of, the Placement Agent. In
addition to the foregoing, the Company represents and warrants that, to its
knowledge, there are no affiliations with any FINRA member firm among the
Company’s officers, directors or any five percent (5.0%) or greater stockholder
of the Company.

 



 

 

 

B. Covenants of the Company. The Company covenants and agrees to continue to
retain (i) a firm of independent PCAOB registered public accountants for a
period of at least two (2) years after the Closing Date and (ii) a competent
transfer agent with respect to the Placement Agent Securities for a period of
two (2) years after the Closing Date.

 

SECTION 2. REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent
represents and warrants that it (i) is a member in good standing of the
Financial Industry Regulatory Authority (“FINRA”), (ii) is registered as a
broker/dealer under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (iii) is licensed as a broker/dealer under the laws of the
United States of America, applicable to the offers and sales of the Placement
Agent Securities by the Placement Agent, (iv) is and will be a corporate body
validly existing under the laws of its place of incorporation, and (v) has full
power and authority to enter into and perform its obligations under this
Agreement. The Placement Agent will immediately notify the Company in writing of
any change in its status with respect to subsections (i) through (v) above. The
Placement Agent covenants that it will use its reasonable best efforts to
conduct the Placement hereunder in compliance with the provisions of this
Agreement and the requirements of applicable law. 

 

SECTION 3. COMPENSATION.  In consideration of the services to be provided for
hereunder, the Company shall pay to the Placement Agent or its respective
designees a total cash fee equal to seven percent (7.0%) of gross proceeds from
the Placement of the total amount of Placement Agent Securities sold by the
Placement Agent. In addition, the Company shall pay to the Placement Agent or
its respective designees a total cash fee equal to three and one half percent
(3.5%) of gross proceeds from the placement of any additional Securities sold in
offering, including Securities sold to Pre-Existing Investors. In addition, the
Company shall pay the Placement Agent an accountable expense allowance as set
forth in Section 4 below. A.G.P. reserves the right to reduce any item of
compensation or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that the Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.

 

SECTION 4. EXPENSES.  The Company agrees to pay all costs, fees and expenses
incurred by the Company in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation: (i) all expenses incident to the issuance,
delivery and qualification of the Securities (including all printing and
engraving costs); (ii) all fees and expenses of the registrar and transfer agent
of the Shares; (iii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Placement Agent Securities;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus
and the Prospectus Supplement, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country; and (vii) the fees and expenses
associated with including the Shares on the Trading Market. Notwithstanding the
foregoing, any advance received by the Placement Agent will be reimbursed to the
Company to the extent not actually incurred in compliance with FINRA Rule
5110(f)(2)(C). If the transactions hereunder are consummated, the Company shall
also pay a non-accountable expense allowance to the Placement Agent in an amount
equal to one percent (1%) of the aggregate gross proceeds of the offering. In
the event that this Agreement shall not be carried out for any reason
whatsoever, within the time specified herein or any extensions thereof pursuant
to the terms herein, the Company shall be obligated to pay to the Placement
Agent their actual and accountable out-of-pocket expenses related to the
transactions contemplated herein then due and payable (including the fees and
disbursements of A.G.P.’s counsel) and upon demand the Company shall pay the
full amount thereof to the Placement Agent; provided, however, that such expense
payment in no way limits or impairs the indemnification and contribution
provisions of this Agreement.

 



 2 

 

 

SECTION 5.  INDEMNIFICATION.

 

A.  To the extent permitted by law, with respect to the Placement Agent
Securities, the Company will indemnify the Placement Agent and its affiliates,
stockholders, directors, officers, employees, members and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
Agreement, except to the extent that any losses, claims, damages, expenses or
liabilities (or actions in respect thereof) are found in a final judgment (not
subject to appeal) by a court of law to have resulted primarily and directly
from the Placement Agent’s willful misconduct or gross negligence in performing
the services described herein.

 

B.  Promptly after receipt by the Placement Agent of notice of any claim or the
commencement of any action or proceeding with respect to which the Placement
Agent is entitled to indemnity hereunder, the Placement Agent will promptly
notify the Company in writing of such claim or of the commencement of such
action or proceeding, but failure to so notify the Company shall not relieve the
Company from any obligation it may have hereunder, except and only to the extent
such failure results in the forfeiture by the Company of substantial rights and
defenses. If the Company so elects or is requested by the Placement Agent, the
Company will assume the defense of such action or proceeding and will employ
counsel reasonably satisfactory to the Placement Agent and will pay the fees and
expenses of such counsel. Notwithstanding the preceding sentence, the Placement
Agent will be entitled to employ its own counsel separate from counsel for the
Company and from any other party in such action if counsel for the Placement
Agent reasonably determines that it would be inappropriate under the applicable
rules of professional responsibility for the same counsel to represent both the
Company and the Placement Agent. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company, in addition to fees of local counsel. The Company will have the right
to settle the claim or proceeding, provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of the
Placement Agent, which will not be unreasonably withheld.

 

C.  The Company agrees to notify the Placement Agent promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this Agreement.

 

D.  If for any reason the foregoing indemnity is unavailable to the Placement
Agent or insufficient to hold the Placement Agent harmless, then the Company
shall contribute to the amount paid or payable by the Placement Agent as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other.The amounts paid or payable by
a party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim. Notwithstanding
the provisions hereof, the liable Placement Agent’s share of the liability
hereunder shall not be in excess of the amount of fees actually received, or to
be received, by the Placement Agent under this Agreement (excluding any amounts
received as reimbursement of expenses incurred by the Placement Agent).

 

E.  These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this Agreement or otherwise.

 

SECTION 6.     COMPANY LOCK-UP AGREEMENTS.

 

A.  Restriction on Sales of Capital Stock. The Company, on behalf of itself and
any successor entity, agrees that, without the prior written consent of the
Placement Agent and Purchasers which purchased at least 67.0% in interest of the
Shares based on the initial subscription amounts, it will not, for a period
beginning on the date of this Agreement and ending on the date that is the 90th
day after the date of this Agreement (the “Lock-Up Period”), (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
capital stock of the Company or any securities convertible into or exercisable
or exchangeable for shares of capital stock of the Company; (ii) file or cause
to be filed any registration statement with the Commission relating to the
offering of any shares of capital stock of the Company or any securities
convertible into or exercisable or exchangeable for shares of capital stock of
the Company; (iii) complete any offering of debt securities of the Company,
other than entering into a line of credit with a traditional bank or (iv) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of capital stock of the
Company, whether any such transaction described in clause (i), (ii), (iii) or
(iv) above is to be settled by delivery of shares of capital stock of the
Company or such other securities, in cash or otherwise.

 



 3 

 

 

The restrictions contained in this Section 6(a) (collectively, the
“Restrictions”) shall not apply to (i) the Securities, (ii) the issuance by the
Company of securities of the Company pursuant to any documents, agreements or
securities existing or outstanding as of the Closing Date, provided that such
existing or outstanding documents, agreements or securities have not been
amended since the date of this Agreement to increase the number of securities or
to decrease the exercise price, exchange price or conversion price of securities
(other than in connection with stock splits or combinations or otherwise in
accordance with their terms at the time of the Closing Date) or to extend the
term of such documents, agreements or securities, (iii) the issuance by the
Company of any securities of the Company under any equity compensation plan of
the Company for services rendered to the Company; or (iv) the issuance of any
securities of the Company in connection with a merger, joint venture, licensing
arrangement or any other similar non-capital raising transaction, provided that
any such issuance shall only be to a Person (or to the equityholders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, provided that in each of (ii)
through (iv) above, the securities shall be restricted from sale during the
entire Lock-Up Period.

 

B.  Restriction on Continuous Offerings. Notwithstanding the restrictions
contained in Section 6(a), the Company, on behalf of itself and any successor
entity, agrees that, without the prior written consent of the Placement Agent,
it will not engage, for a period of 90 days after the date of this Agreement,
directly or indirectly in any “at the market” or continuous equity transaction,
offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of shares of capital stock of the Company or any securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company.

 

SECTION 7.  ENGAGEMENT TERM. The Placement Agent’s engagement hereunder will be
until the earlier of (i) the 90th day after this Agreement and (ii) the Closing
Date. The date of termination of this Agreement is referred to herein as the
“Termination Date.” In the event, however, in the course of the Placement
Agent’s performance of due diligence it deems it necessary to terminate the
engagement, the Placement Agent may do so prior to the Termination Date. The
Company may elect to terminate the engagement hereunder for any reason prior to
the Termination Date but will remain responsible for fees pursuant to Section 3
hereof with respect to the Placement Agent Securities if sold in the Placement
and will remain responsible to reimburse expenses actually incurred and
reimbursable pursuant to Section 4 hereof. Notwithstanding anything to the
contrary contained herein, the provisions concerning the Company’s obligation to
pay any fees actually earned pursuant to Section 3 hereof and any reimbursable
expenses actually incurred and reimbursable pursuant to Section 4 hereof and the
provisions concerning confidentiality, indemnification and contribution
contained herein will survive any expiration or termination of this Agreement.
If this Agreement is terminated prior to the completion of the Placement, all
fees due to the Placement Agent as set forth in Section 3 and 4 shall be paid by
the Company to the Placement Agent on or before the Termination Date (in the
event such fees are earned or owed as of the Termination Date). The Placement
Agent agrees not to use any confidential information concerning the Company
provided to the Placement Agent by the Company for any purposes other than those
contemplated under this Agreement.

 

 SECTION 8. PLACEMENT AGENT INFORMATION. The Company agrees that any information
or advice rendered by the Placement Agent in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

 

SECTION 9.  NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the indemnification
provisions hereof. The Company acknowledges and agrees that the Placement Agent
is not and shall not be construed as a fiduciary of the Company and shall have
no duties or liabilities to the equity holders or the creditors of the Company
or any other person by virtue of this Agreement or the retention of the
Placement Agent hereunder, all of which are hereby expressly waived.

 



 4 

 

 

SECTION 10. CLOSING. The obligations of the Placement Agent, and the closing of
the sale of the Placement Agent Securities hereunder are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company contained herein and in the Purchase
Agreement, to the performance by the Company of its obligations hereunder, and
to each of the following additional terms and conditions, except as otherwise
disclosed to and acknowledged and waived by the Placement Agent:

 

A.  All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Placement Agent Securities, and all other legal matters relating to this
Agreement and the transactions contemplated hereby with respect to the Placement
Agent Securities shall be reasonably satisfactory in all material respects to
the Placement Agent.

 

B. The Placement Agent shall have received from outside counsels to the Company
such counsels’ written opinions with respect to the Placement Agent Securities,
addressed to the Placement Agent and dated as of the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.

 

C. The Shares shall be registered under the Exchange Act and listed on the
Trading Market. The Company shall have taken no action designed to, or likely to
have the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Shares from the Trading
Market or other applicable U.S. national exchange, nor has the Company received
any information suggesting that the Commission or the Trading Market or other
U.S. applicable national exchange is contemplating terminating such registration
or listing.

 

D. No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Placement Agent Securities or materially and adversely affect or potentially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the Closing Date which would
prevent the issuance or sale of the Placement Agent Securities or materially and
adversely affect or potentially and adversely affect the business or operations
of the Company.

 

E. The Company shall have entered into a Purchase Agreement with each of the
Purchasers of the Placement Agent Securities and such agreements shall be in
full force and effect and shall contain representations, warranties and
covenants of the Company as agreed upon between the Company and the Purchasers.

 

F. FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, any filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110 with respect to the Placement and pay all
filing fees required in connection therewith.

 

G.  Each Prospectus Supplement (in accordance with Rule 424(b)) and “free
writing prospectus” (as defined in Rule 405 of the Securities Act), if any,
shall have been duly filed with the Commission, as appropriate; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission; no order preventing or suspending the
use of any Prospectus Supplement shall have been issued and no proceeding for
that purpose shall have been initiated or threatened by the Commission; no order
having the effect of ceasing or suspending the distribution of the Securities or
any other securities of the Company shall have been issued by any securities
commission, securities regulatory authority or stock exchange and no proceedings
for that purpose shall have been instituted or shall be pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange; and all requests for additional
information on the part of the Commission shall have been complied with.

 

H.  Subsequent to the execution and delivery of this Agreement and prior to each
Closing Date, in the Placement Agent's sole judgment after consultation with the
Company, there shall not have occurred any Material Adverse Effect or
development involving a prospective material adverse change in the condition or
the business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement and
Prospectus.

 



 5 

 

 

I.  Officers’ Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Registration Statement, the documents
incorporated by reference therein (the “Incorporated Documents”), any Prospectus
Supplement, and this Agreement and to the further effect that:

 

(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to such Closing Date;

 

(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Base Prospectus or any Prospectus Supplement has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;

 

(iii) When the Registration Statement became effective, at the time of sale, and
at all times subsequent thereto up to the delivery of such certificate, the
Registration Statement and the Incorporated Documents, if any, when such
documents became effective or were filed with the Commission, and any Prospectus
Supplement, contained all material information required to be included therein
by the Securities Act and the Exchange Act and the applicable rules and
regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, and any Prospectus Supplement, did not and do
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and

 

(iv) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Incorporated Documents and any Prospectus
Supplement, there has not been: (a) any Material Adverse Effect; (b) any
transaction that is material to the Company and the subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
subsidiaries taken as a whole, incurred by the Company or any subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

 

J. On or before each Closing Date, the Placement Agent and counsel for the
Placement Agent shall have received such information and documents as they may
reasonably require for the purposes of enabling them to pass upon the issuance
and sale of the Securities as contemplated herein, or in order to evidence the
accuracy of any of the representations and warranties, or the satisfaction of
any of the conditions or agreements, herein contained.

 

If any of the conditions specified in this Section 10 shall not have been
fulfilled when and as required by this Agreement, all obligations of the
Placement Agent hereunder may be cancelled by the Placement Agent at, or at any
time prior to, the Closing Date. Notice of such cancellation shall be given to
the Company in writing or orally. Any such oral notice shall be confirmed
promptly thereafter in writing.

 



 6 

 

 

SECTION 11.   GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State, without regard to principles of
conflicts of law. This Agreement may not be assigned by either party without the
prior written consent of the other party. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, and their respective successors
and permitted assigns. Any right to trial by jury with respect to any dispute
arising under this Agreement or any transaction or conduct in connection
herewith is waived. Any dispute arising under this Agreement may be brought into
the courts of the State of New York or into the Federal Court located in New
York, New York and, by execution and delivery of this Agreement, the Company
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of aforesaid courts. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

  

SECTION 12. ENTIRE AGREEMENT/MISCELLANEOUS. This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by the Placement Agent and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the Closing Date of the Placement and delivery of the Placement Agent
Securities. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or a .pdf format file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
.pdf signature page were an original thereof.

 

SECTION 13. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is sent to the email address specified on the
signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is sent to the email address on the signature pages
attached hereto on a day that is not a business day or later than 6:30 p.m. (New
York City time) on any business day, (c) the third business day following the
date of mailing, if sent by U.S. internationally recognized air courier service,
or (d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages hereto.

 

SECTION 14. Press Announcements. The Company agrees that the Placement Agent
shall, on and after the Closing Date, have the right to reference the Placement
and the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 



 7 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

 

  Very truly yours,       A.G.P./ALLIANCE GLOBAL PARTNERS       By:  
                                      Name:     Title:         Address for
notice:  

590 Madison Avenue 36th Floor

New York, New York 10022

Attn: Thomas Higgins

Email: thiggins@allianceg.com

 

[Signature Page to Placement Agency Agreement]

 



 8 

 

 

Accepted and Agreed to as of

the date first written above:

 

MICT, INC.       By:                                            Name:    
Title:        Address for notice:      

 

28 West Grand Avenue, Suite 3

Montvale, New Jersey 07645

Attention: Darren Mercer

   Chief Executive Officer and President

 

 

[Signature Page to Placement Agency Agreement]

 

 

9



 

 